DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 4 is objected to because the limitation “modeling transience for said each well” is followed by a period prior to other limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite abstract method steps such as monitoring, detecting, modeling, deriving, determining and generating instructions. This judicial exception is not integrated into a practical application because the additional elements include only generic computer components such as a memory and a processor. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer system components are well-understood, routine conventional computer components (see MPEP 2106.05(d)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 12-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nandola et al. (US Patent Application Publication No. 2017/0356279).
In reference to claim 1, Nandola discloses a method for producing hydrocarbons in a gas lift well (Fig. 1), comprising:
monitoring a gas lift rate 122 (par. 0033; reference numeral 122 is also used to refer to “the casing pressure (CP) 122” elsewhere in Fig. 1 and the written description, for the purposes of this rejection numeral 122 will only refer to the gas lift injection rate) of the well while producing hydrocarbons according to an initial gas lift performance curve (par. 0031; par. 0034);
monitoring one or more well performance parameters for the well (par. 0033, any of the pressures or flow rates measured by 110, 111, 121 or 122; again, these reference numerals are all used to refer to different parts shown in Fig. 1, for the purposes of the rejection these are only referring to Fig. 2 and the description of par. 0033);
detecting disturbances in the well, the disturbances being detected while monitoring the one or more well performance parameters (par. 0033, “disturbances such as line pressure (112) and injection pressure (106)”; further, monitoring any of the parameters disclosed in par. 0033 constitutes “detecting disturbances”);
modeling transience of the well (Fig. 3, pars. 0036, 0037 and 0040);
deriving a new gas lift performance curve based on the detected disturbances, the modeled transience, and the initial gas lift performance curve (pars. 0041 and 0042);
determining an optimal allocation of gas lift from the new gas lift performance curve (par. 0043); and
producing hydrocarbons using the determined optimal allocation of gas lift (par. 0038, “optimizing production of a hydrocarbon well implemented by a local controller (local computing device) by controlling the gas injection choke and the production choke”; par. 0086, a controlling module 22 is provided to operate the well based on the above criteria).
In reference to claim 2, Nandola discloses that producing hydrocarbons using the determined optimal allocation of gas lift comprises injecting an amount of gas into the well based on the new gas lift performance curve (Figs. 1 and 3, pars. 0038).
In reference to claim 5, Nandola discloses that the initial gas lift performance curve is a current representation of production in the well (par. 0034), and wherein the revised gas lift performance curve is a revised representation of production in the well (pars. 0041 and 0042).
In reference to claim 6, Nandola discloses a control valve (par. 0033, “gas injection choke”) associated with the well (Fig. 1), and wherein gas is injected into the well by controlling the control valve (Fig. 1, par. 0033).
In reference to claim 7, Nandola discloses generating the initial gas lift performance curve from an initial well model or by analyzing historical well performance data (par. 0034).
In reference to claim 8, Nandola discloses that the disturbances comprise at least one of changes in gas lift rate (par. 0033; “well parameters include … injection flow rates” and “well parameters will change with a change in operation of the gas injection choke and the production choke”).
In reference to claim 12, Nandola discloses that producing hydrocarbons using the determined optimal allocation of gas lift is accomplished if the determined optimal allocation of gas lift exceeds a quality criterion that is based on at least one of a range of changes in the gas lift rate in the given time period, and a quality of fit on monitored well performance parameters (par. 0041, “periodic updating of the model data set is triggered when an error value between the optimal targets and actual measurements of the respective one or more well parameters after the control operation is beyond a pre-defined threshold value”; absence of the parameters exceeding the threshold value would result in the model not being updated and the system continuing to produce with the current model).

In reference to claim 13, Nandola discloses a computer system, comprising:
a memory (par. 0093); and
a processor (par. 0092) in communication with the memory, the processor programmed to optimize hydrocarbon production in a gas-lifted hydrocarbon well by
monitoring a gas lift rate 122 (par. 0033; reference numeral 122 is also used to refer to “the casing pressure (CP) 122” elsewhere in Fig. 1 and the written description, for the purposes of this rejection numeral 122 will only refer to the gas lift injection rate) of the well while producing hydrocarbons according to an initial gas lift performance curve (par. 0031; par. 0034);
monitoring one or more well performance parameters for the well (par. 0033, any of the pressures or flow rates measured by 110, 111, 121 or 122; again, these reference numerals are all used to refer to different parts shown in Fig. 1, for the purposes of the rejection these are only referring to Fig. 2 and the description of par. 0033);
detecting disturbances in the well, the disturbances being detected while monitoring the one or more well performance parameters (par. 0033, “disturbances such as line pressure (112) and injection pressure (106)”; further, monitoring any of the parameters disclosed in par. 0033 constitutes “detecting disturbances”);
modeling transience of the well (Fig. 3, pars. 0036, 0037 and 0040);
deriving a new gas lift performance curve based on the detected disturbances, the modeled transience, and the initial gas lift performance curve (pars. 0041 and 0042);
determining an optimal allocation of gas lift from the new gas lift performance curve (par. 0043); and
generating an instruction to produce hydrocarbons using the determined optimal allocation of gas lift (par. 0086, controlling module 22 receives instructions to operate the well).
In reference to claim 14, Nandola discloses that the processor is further programmed to generate an instruction to inject an amount of gas into the well based on the new gas lift performance curve (par. 0038, gas injection is controlled for “optimizing production”).
In reference to claim 17, Nandola discloses that the initial gas lift performance curve is a current representation of production in the well (par. 0034), and wherein the revised gas lift performance curve is a revised representation of production in the well (pars. 0041 and 0042).
In reference to claim 18, Nandola discloses that the processor is further programmed to generate the initial gas lift performance curve by analyzing historical well performance data (par. 0034).
In reference to claim 19, Nandola discloses that the disturbances comprise at least one of changes in gas lift rate (par. 0033; “well parameters include … injection flow rates” and “well parameters will change with a change in operation of the gas injection choke and the production choke”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nandola et al. (US Patent Application Publication No. 2017/0356279).
Claims 3, 4, 15 and 16 amount to a repetition of claims 1, 2, 13 and 14 with each of a collection of multiple wells.  As Nandola discloses the steps of claims 1, 2, 13 and 14 (see above) and that the well is one of “a plurality of hydrocarbon wells” (par. 0017) and “managing a plurality of hydrocarbon wells” (claim 1), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to perform the above steps on every well that is managed so that production from each of the wells can be optimized.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sandidge (US Patent Application Publication No. 2019/0353016), Arthur et al. (US Patent Application Publication No. 2019/0010792), Romer et al. (US Patent Application Publication No. 2016/0053593) and Querales et al. (US Patent Application Publication No. 2014/0039793).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



9/08/22